DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-8 and 10-20 have been examined.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/6/22 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Claim 9 is directed to the protrusion extending from the aft end to the fore end in curved fashion, which is shown in Figs. 15 and 17 and is a separate and distinct Species to that shown in Figs. 1-12 showing 2 separate protrusions with openings.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. (US 2018/0208087) (“Baba”).  Baba discloses a recliner mechanism comprising: a housing plate including a planar plate body (fig. 6a: 23L); and a recliner heart (as discussed in paragraph 0041, 0053: the recliner is mounted between 23L and the backrest frame) mounted to the housing plate and operable in an unlocked state permitting relative rotation between a seatback and a seat bottom, and a locked state preventing relative rotation between the seatback and the seat bottom (locking and unlocking the backrest for rotation is the known purpose of a reclining mechanism), wherein the housing plate includes a fore end (fig. 6a: near 232L) proximate a front of the seat bottom and an aft end (near 233L) opposing the fore end and proximate a rear end of the seat bottom, the planar plate body includes a protrusion(fig. 6A: 237L) extending outwardly therefrom at or near the aft end.
As concerns claims 2, 3, and 4, Baba discloses wherein the protrusion is allowed to absorb energy and deform, stretch or collapse upon an impact event, thereby reducing energy transferred to the recliner heart (fig. 6a: 237L is a weak, deformable portion constructed with the intent of absorbing energy by deforming through bending, stretching or collapsing relative to the rest of the plate). 
As concerns claim 8, Baba discloses wherein the protrusion is an elongated protrusion extending from the aft end of the housing plate toward the fore end of the housing plate (as shown in fig 6A).
As concerns claim 12, Baba discloses a recliner assembly for a seat assembly having a seatback frame and a seat bottom frame, the recliner assembly comprising: a first recliner mechanism coupled to one side of the seat bottom frame and including a first bracket plate (fig. 6A: 23L) and a first recliner heart (attached to bracket as part of recliner mechanism to the holes provided in the bracket), the first recliner heart mounted to the first bracket plate and operable in an unlocked state permitting relative rotation between the seatback frame and the seat bottom frame, and a locked state preventing relative rotation between the seatback frame and the seat bottom frame; and a second recliner mechanism coupled to another side of the seat bottom frame that is opposite the one side and including a second bracket plate (fig. 7A: 23R) and a second recliner heart (attached to bracket as part of recliner mechanism to the holes provided in the bracket), the second recliner heart mounted to the second bracket plate and operable in an unlocked state permitting relative rotation between the seatback frame and the seat bottom frame, and a locked state preventing relative rotation between the seatback frame and the seat bottom frame, wherein the first bracket plate includes a planar first plate body having a first gusset (fig, 6A: 237L) extending outwardly therefrom, the first gusset being of a first shape, and wherein the second bracket plate includes a planar second plate body having a second gusset (fig. 7A: 237R) extending outwardly therefrom, the second gusset being of a second shape that is different than the first shape (as shown in figs. 6B and 7B).
	As concerns claim 13, Baba discloses wherein the first and second gussets are allowed to absorb energy and deform upon an impact event, thereby reducing energy transferred to the first and second recliner hearts (237L and 237R are deformation portions).
	As concerns claim 18, Baba discloses wherein a first distance between a first surface of the planar first plate body and a first peak of the first gusset is different from a second distance between a second surface of the planar second plate body and a second peak of the second gusset (as seen when comparing figs. 6B and 7B).

Claim(s) 1, 6, 7, 10 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizobata (US 2018/0339613).  Mizobata discloses a recliner mechanism comprising: a housing plate (fig. 5: 41) including a planar plate body (fig. 5: 41a5, 41a2, 41a3); and a recliner heart (fig. 5: 42) mounted to the housing plate and operable in an unlocked state permitting relative rotation between a seatback and a seat bottom, and a locked state preventing relative rotation between the seatback and the seat bottom (locking and unlocking the backrest for rotation is the known purpose of a reclining mechanism), wherein the housing plate includes a fore end (fig. 5: area of 41a320) proximate a front of the seat bottom and an aft end (fig. 5: area of 41b42) opposing the fore end and proximate a rear end of the seat bottom, the planar plate body includes a protrusion (fig. 5: 41a42) extending outwardly therefrom at or near the aft end.
As concerns claim 6, Mizobata discloses wherein the planar plate body includes another protrusion (fig. 5: 41a320) extending outwardly therefrom at or near the fore end of the housing plate, and wherein a first distance between a surface of the planar plate body and a peak of the protrusion is different from a second distance between the surface of the planar plate body and another peak of the another protrusion (as shown in fig. 5).
As concerns claim 7, Mizobata discloses wherein the planar plate body defines an opening (fig. 5: 41a1) extending therethrough such that an end of the protrusion is spaced apart from the planar plate body.
As concerns claim 10, Mizobata discloses wherein the protrusion partially defines an opening in the housing plate (fig. 5: the protrusion 41a42 defines a portion of the opening).
As concerns claim 11, Mizobata discloses wherein the protrusion is integrally formed with the housing plate and wherein the protrusion has a U-shaped cross section (as shown in fig. 5). 
As concerns claim 12, Mizobata discloses a recliner assembly for a seat assembly having a seatback frame and a seat bottom frame, the recliner assembly comprising: a first recliner mechanism coupled to one side of the seat bottom frame and including a first bracket plate (fig. 5: 41 left side) and a first recliner heart (fig. 5: 42), the first recliner heart mounted to the first bracket plate and operable in an unlocked state permitting relative rotation between the seatback frame and the seat bottom frame, and a locked state preventing relative rotation between the seatback frame and the seat bottom frame; and a second recliner mechanism coupled to another side of the seat bottom frame that is opposite the one side and including a second bracket plate (fig. 5: 41 left side) and a second recliner heart (fig. 5: 42), the second recliner heart mounted to the second bracket plate and operable in an unlocked state permitting relative rotation between the seatback frame and the seat bottom frame, and a locked state preventing relative rotation between the seatback frame and the seat bottom frame, wherein the first bracket plate includes a planar first plate body having a first gusset (fig. 5: 41a320 left side) extending outwardly therefrom, the first gusset being of a first shape, and wherein the second bracket plate includes a planar second plate body having a second gusset (fig. 5: 41b42 right side) extending outwardly therefrom, the second gusset being of a second shape that is different than the first shape (as shown in fig. 5).
As concerns claim 13, Mizobata discloses wherein the first and second gussets are allowed to absorb energy and deform upon an impact event, thereby reducing energy transferred to the first and second recliner hearts
	As concerns claim 17, Mizobata discloses wherein the planar first plate body defines an opening (fig. 5: left side 41a1) extending therethrough such that an end of the first gusset is spaced apart from the first plate body (the end along the side of the opening), and wherein the second gusset is an elongated gusset extending from an aft end of the second bracket plate toward a fore end of the second bracket plate (fig. 5: right side 41b42 is elongated in the fore-aft direction).
	As concerns claim 19, Mizobata discloses wherein the first and second gussets partially define openings in the first and second bracket plates (fig. 5: both 41a320 and 41b42 define a portion of the opening), respectively, and wherein the first and second gussets are integrally formed with the first and second bracket plates, respectively, and are formed from the same sheet metal as the first and second bracket plates, respectively (as shown in fig. 5).
	As concerns claim 20, Mizobata discloses wherein the first and second gussets having U-shaped openings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Schmitz et al. (US 2018/0056819) (“Schmitz”).  Baba does not teach wherein the housing plate includes a flange extending from the planar plate body extending in the same direction as the protrusion.  However, Schmitz teaches a housing plate for a recliner having a planar body with a flange extending outward from the planar body (as shown in fig. 5) in the same direction as a protrusion and the same direction as the protrusion of Baba.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the housing plate to include a flange along a portion of the outer part of the planar body in order to provide additional structural stability at the desired areas.
As concerns claims 14 and 15, Baba does not teach wherein the first and second bracket plates includes a first and second flange, respectively, extending from and around the planar plate body, and wherein the first flange and the first gusset extend in the same direction. However, Schmitz teaches a housing plate for a recliner having a planar body with a flange extending outward from the planar body (as shown in fig. 5) in the same direction as a protrusion and the same direction as the gusset of Baba.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the first and second bracket plates to include a flange along a portion of the outer part of the planar body in order to provide additional structural stability at the desired areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636